DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62776264 filed 12/06/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 2 – 8, 11 – 14, 19 – 25, and 28 - 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant application is directed towards identifying clusters as part of the BRP (see paragraph [0006] of the instant Specification). Claim 2 recites a “cluster”. In the Specification, clusters 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

4.	Claims 9, 15, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “wherein the beam sweep order comprises at least one of:Attorney Docket No. PR202.01 (103038.0832)Qualcomm Ref. No. 190464 68 3a sequential beam sweep order or a non-sequential beam sweep order for the 4second plurality of beams.” The beam sweep order was defined in the parent claim as applying to the second set of beams; thus the claim requires that the beam sweep order be either sequential or non-sequential. The Examiner notes that this is always fulfilled (a beam sweep order must have one of those two characteristics), and therefore the recited limitations of claim 9 do not require anything further. Claims 15 and 26 are similar. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1 – 3, 6, 9 – 11, 14 – 20, 23, and 26 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 20190349063 A1) in view of 3GPP (3GPP TSG RAN1 86b R1-1610145).

	Regarding claim 1, Takano discloses subject matter related to beam refinement. Specifically, Takano discloses a method for wireless communication by a first wireless device (smartphone; see Fig. 30), 2comprising:  
	3performing a first set of beam measurements for a first plurality of beams over 4a wireless channel between the first wireless device and a second wireless device, each beam 5in the first plurality of beams having a first beam-width (terminal measures first beams; see paragraphs [0176 – 0177] and Fig. 20 element S306; first beams can be of a certain width (e.g. 10s); see paragraphs [0088] and [0090 - 0091]);  
	6transmitting to the second wireless device a first beam measurement report for 7the first plurality of beams (terminal reports reception info to BS; see paragraph [0177] and Fig. 20 element S308), the first beam measurement report indicating a beam sweep order 8for a second set of beam measurements for a second plurality of beams (report includes level selection info; see paragraph [0177]; number of second beams is set based on level selection transmitted by terminal; see paragraphs [0168 - 0170] and [0178]);  
	9performing the second set of beam measurements for the second plurality of 10beams over the wireless channel according to the indicated beam sweep order (second beam sweeping measurements of second beams are performed; see paragraphs [0178 – 0179] and Fig. 20 first beams can be wider than second beams; see paragraphs [0088] and [0090 - 0091] and Figs. 6 - 7);  
	13transmitting to the second wireless device a second beam measurement report 14based at least in part on the second set of beam measurements (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312); and  
	15receiving from the second wireless device an indication of a beam selection 16for transmissions from the second wireless device based at least in part on the first and 17second set of beam measurements (BS selects a second beam for transmitting data based on reports; see paragraph [0180] and Fig. 20 element 314; the Examiner notes that the second beam is directly  selected based on the second report, and the second beam set (and therefore the second beam itself) is selected based on the first report).
	Takano does not explicitly disclose the beam sweep order, although does disclose something similar (the level selection).

	3GPP discloses subject matter relating to beam sweeping procedures. Specifically, 3GPP discloses that the beam sweep order can be set by the UE; (choice of beam sequence (i.e. beam sweep order) can be made by UE and signaled to eNB; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Takano with 3GPP by letting the UE signal the sweep order. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well 

	Regarding claims 2 and 19, Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano further discloses:
	identifying, based at least in part on the first set of beam measurements, one or 3more clusters associated with one or more of the beams of the first plurality of beams (terminal measures received quality of first beams; see paragraphs [0170] and [0177 – 0178]; the Examiner understands measuring a beam as determining a cluster (i.e. a property of the wireless channel); see the 35 U.S.C. §112(b) rejection in section 3 above).

	Regarding claims 3, 11, 20, and 28 Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano further discloses:
	transmitting an indication of the identified one or more clusters associated 3with the one or more of the beams from the first plurality of beams to the second wireless 4device (terminal measures receive quality of first beams and reports on (i.e. indicates) them to BS; see paragraphs [0170] and [0177 – 0178]; the Examiner understands the RX quality as an indication of a cluster (i.e. a property of the wireless channel); see the 35 U.S.C. §112(b) rejection in section 3 above).

Regarding claims 6, 14, 23, and 29, Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano further discloses:

	selecting the beam sweep order based at least in part on the one or more 3clusters associated with the wireless channel (report includes level selection info; see paragraph [0177]; level selection info includes RX quality; see paragraph [0170]; number of second beams is set based on level selection; see paragraphs [0168 - 0170] and [0178]);  
	Takano does not explicitly disclose the beam sweep order, although does disclose something similar (the level selection).

	3GPP discloses subject matter relating to beam sweeping procedures. Specifically, 3GPP discloses that the beam sweep order can be set by the UE; (choice of beam sequence (i.e. beam sweep order) can be made by UE and signaled to eNB; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Takano and 3GPP with 3GPP by letting the UE select the sweep order as part of the level selection process. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well equipped to determine which sequence is optimal for finding the best beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).


	Regarding claims 9, 15, and 26, Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano does not explicitly disclose the limitations of claim 9. However, 3GPP further discloses:
	a sequential beam sweep order or a non-sequential beam sweep order for the 4second plurality of beams (eNB round-robins through its beams; see section 2.1 Ex. Fig. 1b Option 2). 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Takano with 3GPP by letting the UE signal the noted sweep order. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well equipped to determine which sequence is optimal for finding the best beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 10, Takano discloses a method for wireless communication by a second wireless device (eNB; see Fig. 29), 2comprising:  
	3transmitting a first plurality of beams over a wireless channel between the 4second wireless device and a first wireless device, each beam in the first plurality of beams 5having a first beam-width (terminal measures first beams from BS; see paragraphs [0176 – 0177] and Fig. first beams can be of a certain width (e.g. 10s); see paragraphs [0088] and [0090 - 0091]);  
	6receiving, from the first wireless device, a first beam measurement report for 7the first plurality of beams (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312), the first beam measurement report indicating a beam sweep order 8for a second set of beam measurements for a second plurality of beams (report includes level selection info; see paragraph [0177]; number of second beams is set based on level selection transmitted by terminal; see paragraphs [0168 - 0170] and [0178]);  
	9transmitting the second plurality of beams according to the indicated beam 10sweep order (second beam sweeping procedure involving second beams is performed; see paragraphs [0178 – 0179] and Fig. 20 element S310), each beam in the second plurality of beams having a second beam-width that is 11narrower than the first beam-width (first beams can be wider than second beams; see paragraphs [0088] and [0090 - 0091] and Figs. 6 - 7);  
	12receiving a second beam measurement report from the first wireless device 13based at least in part on the second plurality of beams (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312); and  
	14transmitting to the first wireless device an indication of a beam selected for 15transmissions from the second wireless device based at least in part on the first and second 16beam measurement reports (BS selects a second beam for transmitting data based on reports; see paragraph [0180] and Fig. 20 element 314; the Examiner notes that the second beam is directly  selected based on the second report, and the second beam set (and therefore the 
	Takano does not explicitly disclose the beam sweep order, although does disclose something similar (the level selection).

	3GPP discloses subject matter relating to beam sweeping procedures. Specifically, 3GPP discloses that the beam sweep order can be set by the UE; (choice of beam sequence (i.e. beam sweep order) can be made by UE and signaled to eNB; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Takano with 3GPP by letting the UE signal the sweep order. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well equipped to determine which sequence is optimal for finding the best beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 16, Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano further discloses:
	wherein one or more of the first plurality of 2beams or the second plurality of beams relate to backhaul traffic (interface can be backhaul interface; see paragraph [0242] and Fig. 28 

	Regarding claim 17, Takano and 3GPP teach the subject matter of the parent claim(s), as noted above. Takano further discloses:
	wherein one or more of the first plurality of 2beams or the second plurality of beams relate to access traffic (beam is used for UL traffic from UE; see paragraph [0181])

	Regarding claim 18, Takano discloses a first wireless apparatus for wireless communication (smartphone; see Fig. 30), comprising:  
	2a processor (processor; see Fig. 30), 
	3memory in electronic communication with the processor (memory connected to processor; see Fig. 30); and  
	4instructions stored in the memory and executable by the processor to cause the 5apparatus to (storage with program; see paragraph [0266] and Fig. 30):  
		6perform a first set of beam measurements for a first plurality of beams 7over a wireless channel between the first wireless apparatus and a second wireless 8apparatus, each beam in the first plurality of beams having a first beam-width (terminal measures first beams; see paragraphs [0176 – 0177] and Fig. 20 element S306; first beams can be of a certain width (e.g. 10s); see paragraphs [0088] and [0090 - 0091]);  
		9transmit to the second wireless apparatus a first beam measurement 10report for the first plurality of beams (terminal reports reception info to BS; see paragraph [0177] and Fig. report includes level selection info; see paragraph [0177]; number of second beams is set based on level selection transmitted by terminal; see paragraphs [0168 - 0170] and [0178]);  
		13perform the second set of beam measurements for the second plurality 14of beams over the wireless channel according to the indicated beam sweep order (second beam sweeping measurements of second beams are performed; see paragraphs [0178 – 0179] and Fig. 20 element S310), each beam in 11the second plurality of beams having a second beam-width that is narrower than the first 12beam-width (first beams can be wider than second beams; see paragraphs [0088] and [0090 - 0091] and Figs. 6 - 7);    
		17transmit to the second wireless apparatus a second beam measurement report based at least in part on the second set of beam measurements (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312); and  
		19receive from the second wireless apparatus an indication of a beam 20selection for transmissions from the second wireless apparatus based at least in part 21on the first and second set of beam measurements (BS selects a second beam for transmitting data based on reports; see paragraph [0180] and Fig. 20 element 314; the Examiner notes that the second beam is directly  selected based on the second report, and the second beam set (and therefore the second beam itself) is selected based on the first report).
	Takano does not explicitly disclose the beam sweep order, although does disclose something similar (the level selection).

choice of beam sequence (i.e. beam sweep order) can be made by UE and signaled to eNB; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Takano with 3GPP by letting the UE signal the sweep order. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well equipped to determine which sequence is optimal for finding the best beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 27, Takano discloses a second wireless apparatus for wireless communication (eNB; see Fig. 29), comprising:  
	2a processor (controller; see Fig. 29), 
	3memory in electronic communication with the processor (memory; see Fig. 29); and  
	4instructions stored in the memory and executable by the processor to cause the 5apparatus to (program; see paragraph [0255]):  
		6transmit a first plurality of beams over a wireless channel between the 7second wireless apparatus and a first wireless apparatus, each beam in the first plurality of beams having a first beam-width (terminal measures first beams from BS; see paragraphs [0176 – first beams can be of a certain width (e.g. 10s); see paragraphs [0088] and [0090 - 0091]); Attorney Docket No. PR202.01 (103038.0832)Qualcomm Ref. No. 190464 72
		9receive, from the first wireless apparatus, a first beam measurement 10report for a first plurality of beams (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312), the first beam measurement report indicating a beam sweep order 8for a second set of beam measurements for a second plurality of beams (report includes level selection info; see paragraph [0177]; number of second beams is set based on level selection transmitted by terminal; see paragraphs [0168 - 0170] and [0178]);    
		13transmit the second plurality of beams according to the indicated beam 14sweep order (second beam sweeping procedure involving second beams is performed; see paragraphs [0178 – 0179] and Fig. 20 element S310), each beam in the second plurality of beams having a second beam-width that is 11narrower than the first beam-width (first beams can be wider than second beams; see paragraphs [0088] and [0090 - 0091] and Figs. 6 - 7);    
		16receive a second beam measurement report from the first wireless 17apparatus based at least in part on the second plurality of beams (terminal transmits report of second beam measurement to BS; see paragraph [0179] and Fig. 20 element 312); and  
		18transmit to the first wireless apparatus an indication of a beam selected 19for transmissions from the second wireless apparatus based at least in part on the first 20and second beam measurement reports (BS selects a second beam for transmitting data based on reports; see paragraph [0180] and Fig. 20 element 314; the Examiner notes that the second beam is directly  selected based on the second report, and the second beam set (and therefore the 
	Takano does not explicitly disclose the beam sweep order, although does disclose something similar (the level selection).

	3GPP discloses subject matter relating to beam sweeping procedures. Specifically, 3GPP discloses that the beam sweep order can be set by the UE; (choice of beam sequence (i.e. beam sweep order) can be made by UE and signaled to eNB; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Takano with 3GPP by letting the UE signal the sweep order. One of ordinary skill in the art would have found it obvious to do so, as the UE has just performed the relevant measurements to determine this, and is well equipped to determine which sequence is optimal for finding the best beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 20190052331 A1 – Chang - Clustering


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464